526 S.E.2d 470 (1998)
349 N.C. 531
STATE of North Carolina
v.
Brian Keith BLACKMON.
No. 466P98.
Supreme Court of North Carolina.
December 30, 1998.
William B. Gibson, Winston-Salem, for Blackmon.
Belinda B. Smith, Assistant Attorney General, Thomas J. Keith, District Attorney, for State.
Prior report: 130 N.C.App. 692, 507 S.E.2d 42.

ORDER
Upon consideration of the petition filed by Defendant in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 30th day of December 1998."
Justice WYNN recused.